NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE SCOTTRADE, INC.,
Petition.er.
Miscellaneous Docket No. 109
On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of TeXas.in case no.
10-CV-320, Chief Judge David J. Fo1som.
ON MOTION
ORDER
Petitioner Scottrade, Inc. and Respondent Ganas,
LLC jointly move to withdraw Scottrade’s petition for writ
of mandamus to the United States District Court for the
Eastern District of TeXas.
Upon consideration thereof,
I'1‘ ls 0RDERED THAT:
The motion to withdraw Scottrade’s petition for writ
of mandamus is granted

IN RE SCOTTRADE
2
FOR THE CoUR'r
JAN 1 3 2012 /s/ J an Horbaly
Date J an HorbaIy
CIerk
cc: Jas0n M. Schwent, Esq.
S
Zachariah Spear Harrington, Esq.
Clerk, United States District Court for the Eastern
District of Texas
FlLED
. cum oF A1=PEALsF0n
u atf-le F§nEnAi c:ncurr
JAN -1 3 2012
JANHURBALY
ClElK